NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0473n.06

                                          Case No. 20-4111

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                          )                        Oct 19, 2021
    JOHN FIGUEROA, II,
                                                          )                   DEBORAH S. HUNT, Clerk
                                                          )
          Plaintiff-Appellant,
                                                          )      ON APPEAL FROM THE
                                                          )
    v.                                                           UNITED STATES DISTRICT
                                                          )      COURT FOR THE NORTHERN
                                                          )
    PORTAGE COUNTY, OHIO, SHERIFF’S                              DISTRICT OF OHIO
                                                          )
    DEPARTMENT and JOHN DOE,
                                                          )
                                                          )
          Defendants-Appellees.                                                           OPINION
                                                          )


Before: CLAY, GIBBONS, and BUSH, Circuit Judges.

         JOHN K. BUSH, Circuit Judge. John Figueroa II1 appeals the district court’s judgment

dismissing his claims under Ohio law and 42 U.S.C. § 1983 against the Portage County, Ohio,

Sheriff’s Department and a “John Doe” sheriff’s deputy. He has forfeited most of his challenges

on appeal. But he argues that his suit should proceed because the county is liable for the actions

of its sheriff’s deputies. Because a county cannot be liable under § 1983 on a respondeat superior

theory, Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978), and Figueroa has otherwise failed

to state a plausible claim, we affirm.2


1
 At the district court, Figueroa is uniformly referred to as John Figueroa II. Although the case
was docketed on appeal with the suffix “III,” Figueroa uses the suffix “II” in his motions and
Appellant Brief.
2
  We briefly note Figueroa’s failure to provide the jurisdictional statement required by Federal
Rule of Appellate Procedure 28(a)(4). His brief contains the proper heading, but it states only that
the district court had subject-matter jurisdiction because Figueroa was “alleging causes of action,”
and that we have jurisdiction “under Federal Rules of Appellant [sic] Procedure 4(a)” because
jurisdiction was proper in the district court. (Appellant Br., 3.) This statement falls well short of
Case No. 20-4111, Figueroa v. Portage Cnty. Sheriff’s Dep’t


       Driving home from a child’s birthday party in July 2017, Figueroa and his family were

pulled over by a Portage County Sheriff’s Department deputy. The deputy searched the vehicle

and confiscated an unspecified amount of currency. Figueroa was then indicted for possession of

cocaine and faced forfeiture of the seized currency. At trial, he was acquitted of the drug and

forfeiture charges.

       Nearly two years after the traffic stop, he brought one claim for intentional infliction of

emotional distress under Ohio law and another for deprivation of constitutional rights under

42 U.S.C. § 1983, alleging that he was unlawfully stopped, unlawfully detained, and falsely

arrested and that his vehicle was unlawfully searched. The district court granted the Department’s

motion for judgment on the pleadings and dismissed the complaint in its entirety. Figueroa now

appeals, arguing that the district court erred in doing so.

       We review the district court’s grant of judgment on the pleadings de novo and apply the

same standard of review used to evaluate the grant of a Rule 12(b)(6) motion to dismiss. Jackson

v. City of Cleveland, 925 F.3d 793, 806 (6th Cir. 2019) (citing Warrior Sports, Inc. v. Nat’l

Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th Cir. 2010)). So we “construe the complaint in

the light most favorable to the plaintiff, accept its allegations as true, and draw all reasonable

inferences in favor of the plaintiff.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). To survive a

motion for judgment on the pleadings, the complaint must “contain sufficient factual matter . . . to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).



even the simple requirements of Rule 28(a)(4). However, the Department provided a sufficient
jurisdictional statement, and Figueroa’s mistake “does not prevent our review in this case.” United
States v. Baggett, 251 F.3d 1087, 1092 n.3 (6th Cir. 2001) (citation omitted).
                                                 -2-
Case No. 20-4111, Figueroa v. Portage Cnty. Sheriff’s Dep’t


       Figueroa does not address the district court’s dismissal of his intentional infliction of

emotional distress claims or its determination that the Department cannot be sued under Ohio

law. By failing “to address the district court’s reasoning in disposing” of these claims, he has

“forfeited any challenge to the district court’s disposition of” them. Scott v. First S. Nat’l Bank,

936 F.3d 509, 522–23 (6th Cir. 2019) (quoting Rees v. W.M. Barr & Co., Inc., 736 F. App’x 119,

124–25 (6th Cir. 2018)).

       That leaves Figueroa one argument on appeal: that he has stated a plausible § 1983 claim

against the county by naming the “John Doe” sheriff’s deputy in his complaint. In doing so, he relies

on Monell but misunderstands its holding. A county may be liable under § 1983 when its “policy or

custom” was the “moving force” behind a constitutional violation, but it cannot be liable on a

respondeat superior theory. Monell, 436 U.S. at 691, 694. In his complaint, Figueroa did not identify

any such policy or custom that may have caused his allegedly unlawful traffic stop. See Cady v.

Arenac Cnty., 574 F.3d 334, 345 (6th Cir. 2009). And even if the county could be held liable under

§ 1983 for the actions of a sheriff’s deputy, the allegations in Figueroa’s complaint are exactly the

kind of “mere conclusory statements” that “do not suffice” under our pleading standard. Ashcroft,

556 U.S. at 678 (citing Twombly, 550, U.S. at 555). His arguments to the contrary—which

rely exclusively on the notice-pleading standard abandoned over a decade ago in Twombly and

Iqbal—are unavailing. See Bailey v. City of Ann Arbor, 860 F.3d 382, 388–89 (6th Cir. 2017).

       The district court was correct to dismiss Figueroa’s complaint, so we affirm.




                                                -3-